significant index nos of the treasury_department internal_revenue_service washington d c commissioner tax exempt and government entities ‘ division apr oe tier ralt f az re sub a sub b pension_plan agency union insurance_company welfare plan corporation amount a amount b dear this letter is in response to your request for a ruling concerning the pension_plan which was submitted by your authorized representative on date specifically you asked us to rule that a return of an excess advance described below from the agency to the trust of the pension_plan should not constitute an employer_reversion under sec_4980 of the internal_revenue_code code the company is a financial services company sub ais an insurance_company and a wholly-owned subsidiary of the company sub b was a wholly owned subsidiary of sub a the pension_plan was a single-employer defined benefit pension_plan established effective date by sub b the most recent determination letters concerning the qualification of the pension_plan under sec_401 of the code and the tax-exempt status of the trust established for the pension_plan under sec_501 of the code were issued to the pension_plan on date and date a separate determination_letter related to the qualified status of the pension_plan upon the termination of the pension_plan was issued on date the welfare plan is an employee welfare_benefit_plan covering employees of the federal government and their beneficiaries and funded by the agency subject_to the contractual control of and oversight by the agency the insurance_company entered into a contract with the union to underwrite and administer the welfare plan and subcontracted these responsibilities to sub b all compensation costs for the employees of sub b including the amount of all contributions to the pension_plan were reimbursable by the agency directly to sub b on behalf of the welfare plan arrangement with the agency effective date the union entered into a new contract with the corporation pursuant to which the corporation would perform the administrative and underwriting services to the welfare plan in order to facilitate the transition of the welfare plan contracting arrangement to the corporation sub a agreed to sell the stock of sub b to the corporation however the corporation refused to assume any obligations with respect to the pension_plan instead pursuant to the terms of the stock sale the sponsorship of the pension_plan and all obligations related thereto were transferred to sub a immediately prior to date the closing date of the stock sale as a consequence sub b ceased benefit accruals under the pension_plan effective date and the sponsorship of the pension_plan was transferred to sub a effective date effective date sub a terminated the pension_plan in a standard termination within the meaning of sec_4041 of erisa the enrolled actuaries servicing the pension_plan in consultation with the agency determined that an additional_contribution of amount a would be necessary to fully fund the pension_plan on a termination basis the agency agreed to advance amount a on behalf of the welfare plan to sub b to fund the pension_plan termination liability agency advance’ the transfer of funds was completed prior to the date stock sale to the corporation because sub a would not have access to the letter_of_credit reserve after the stock sale also the agency required that the agency advance be held separately from the assets of the pension_plan the agency specified that no amount of the agency advance was actually to be contributed to the pension_plan until the precise amount of the termination funding requirement and the related administrative expenses were determined the agency advance was also conditioned on the investment of the funds in government securities or similar stable value investment the agency advance was not contributed to the pension_plan but was invested solely in govemment securities also the agency advance was not reported as an asset of the pension_plan on the pension plan’ sec_2002 form_5500 on date sub a filed a standard termination notice with the pension_benefit_guaranty_corporation pbgc stating that the pension_plan was terminated effective date and the pbgc issued notice of receipt on date sub a did not receive a notice of noncompliance from the pbgc and the participants of the pension_plan received distributions of their accrued_benefits during the period from - date through date after all accrued_benefits to pension_plan participants were paid amount b remained of the agency advance excess advance as a result of the use of conservative actuarial assumptions with the respect to the number of plan participants who would elect single sum distributions on date the agency requested that the excess advance be immediately returned to the welfare plan and then to the agency the excess advance has yet to be retumed to the agency and is still the subject of negotiations between sub a and agency sec_401 of the code generally prohibits prior to the satisfaction of all liabilities with respect to employees and beneficiaries of the trust of the plan the diversion of trust assets for purposes other than for the exclusive benefit of the employees or beneficiaries for whom an employer maintains a qualified_pension plan sec_4980 provides for a tax of percent on the amount of any reversion of plan assets to the employer from a qualified_plan sec_4980 provides that the tax imposed by sec_4980 shall be paid_by the employer maintaining the plan sec_4980 c a provides in part that the term qualified_plan means any plan meeting the requirements of sec_401 or sec_403 of the code other than a plan maintained by an employer if such employer has at all times been exempt from tax under subtitle a such term shall include any plan which at any time has been determined by the secretary_of_the_treasury to be a qualified_plan sec_4980a defines the term employer_reversion to mean the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 provides in pertinent part that the term employer_reversion shall not include i except as provided in regulations any amount distributed to or on behalf of any employee or his beneficiaries if such amount could have been so distributed before termination of such plan without violating sec_401 or ii any distribution to the employer allowable under sec_401 in the case of a pian other than a multiemployer_plan by reason of mistake of fact or in the case of any plan by reason of the failure of the plan to initially qualify or the failure of the contributions to be deductible sec_4980 provides that sec_4980 shall be applied by substituting percent for percent with respect to any employer_reversion from a qualified_plan unless a the employer establishes or maintains a qualified_replacement_plan or b the plan provides benefit increases meeting the requirements of this section sec_1_401-2 of the income_tax regulations regulations’ provides however that if a defined benefit pension_plan terminates and assets remain after the satisfaction of all liabilities to plan participants and beneficiaries and if such excess is attributable to actuarial error then the employer is permitted to recover the excess_assets generally if the excess_assets are recovered from a qualified defined benefit pension_plan upon termination then the excess is included in gross_income by the employer because the plan has received favorable determination letters the plan has been determined to be a qualified_plan under sec_401 of the code hence the plan is a qualified_plan for purposes of sec_4980 furthermore sub a did not establish a qualified_replacement_plan or provide benefit increases meeting the requirements of sec_4980 accordingly the excise_tax that would apply to any employer_reversion within the meaning of sec_4980 would be percent as represented by sub a’s authorized representatives the exceptions to employer reversions under sec_4980 do not apply to sub a the excess advance was held separately from the trust established for the pension_plan as such the excess advance was never contributed to the pension_plan and was never a plan asset of the pension_plan ’ accordingly the retum of the excess advance to the agency does not constitute an employer_reversion for purposes of sec_4980 of the code and would not result in the imposition of a percent tax on the amount of the excess advance on sub a this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact at sincerely yours anthony j montanaro acting manager employee_plans actuarial group we informally discussed the facts with a representative of the department of labor who concurred with our analysis cc se t ep ra t a2 control number
